Citation Nr: 1326739	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  08-21 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date earlier than August 7, 2006, for a 100 percent disability evaluation for loss of use of both feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel







INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served on active duty from October 1942 to November 1944.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2009, the Board remanded the matter so that a hearing before the Board could be scheduled.  In March 2013, the Veteran withdrew his request for a hearing.  

In various written statements, the Veteran has raised the issue of entitlement to a total disability rating based on individual unemployability (TDIU).   In June 2010, his representative raised the issue of entitlement to an earlier effective date for the award o special monthly compensation for loss of use of the feet.  These issues are referred to the agency of original jurisdiction for disposition.  


FINDING OF FACT

There is no factually ascertainable evidence demonstrating that a 100 percent rating for loss of use of both feet was warranted prior to August 7, 2006; nor is there evidence of any earlier pending formal or informal claim.






CONCLUSION OF LAW

The criteria for an effective date prior to August 7, 2006, for the assignment of a 100 percent disability evaluation for loss of use of both feet, are not met. 38 U.S.C.A. §§ 5103 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.   

The appeal arises from the Veteran's disagreement with the effective date assigned  following the award of a 100 percent disability evaluation for loss of use of both feet.  Once the initial claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   

The Veteran's VA medical treatment records and private treatment records have been obtained; he did not identify any outstanding private or VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Records from the  Social Security Administration have been obtained.  A VA examination was conducted in July 2007.  The examination appropriately described the severity of the limitations in the Veteran's lower extremities.  The Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Law and Regulations

Generally, the effective date of an award of an increased rating will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If, however, an increase in disability occurred within one year from the date of the claim, the effective date for an increased rating shall be the earliest date as of which it is factually ascertainable that the disability increased in severity.  38 C.F.R. § 3.400(o)(2). 

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  

Factual Background 

Service connection for B-27 inflammatory arthropathy of various joints was established by a September 2004 rating decision.  The Veteran initiated (but failed to perfect) an appeal of the effective date assigned to the award of service connection, but did not challenge the assigned ratings until August 7, 2006.  

In connection with the claim for an increased rating, the Veteran underwent a VA examination in July 2007.  The examiner noted that the Veteran required the use of a walker for ambulating inside his house, and a wheelchair for use outside the home.  The Veteran had "extreme difficulty walking or getting up without holding on to something."  He required assistive devices to bathe.  He had constant pain, lack of endurance and fatigability in his lower extremities.  

In a September 2007 rating decision, the RO found that the severity of the limitations described in the VA examination approximated loss of use of both feet, and granted the claim for an increased rating.  The individually rated disabilities of the right and left knees, right and left ankles, and right and left hips, which had a combined disability evaluation of 80 percent (after applying the bilateral factor), were combined, and a single disability evaluation of 100 percent for loss of use of both feet, effective August 7, 2006, was assigned pursuant to Diagnostic Code 5110.  38 C.F.R. § 4.71a, Diagnostic Code 5110.   The Veteran perfected a timely appeal with respect to the effective date, contending that he has been entitled to a 100 percent disability evaluation for loss of use of the feet since at least 1985, and perhaps as far back as the date of his discharge from service, because symptoms of B-27 inflammatory arthropathy were first identified during service and became progressively worse over time.  

An August 2005 clinical note shows that the Veteran was taking the maximum dose of medication to treat the ankylosing spondylitis of his spine, with decreasing efficacy.  He complained of pain "everywhere," including his hips and knees.  Knee injections were somewhat helpful in alleviating his knee pain.  The pain in his back lasted all day.  Physical examination showed "severely impaired [range of motion]" of the hip "likely [secondary to knee pain but no pain with ... rotation of hip when leg straight."  There was crepitus in the knees.  

In October 2005, the Veteran reported increasing back pain.  A change in medication was discussed due to unspecified "travel issues."  His worst pain was in his left knee; the clinician noted crepitus and enthesitis in the pes anserine region.  He had no heel pain.  

In November 2005, the Veteran's lower extremity symptoms were unchanged.  He was walking with a walker.  

In January 2006, the Veteran reported that his "left knee was acting up - pain/stiffness all day."  He had "no other complaints."  He was walking with a walker.  

In February 2006, the Veteran reported right buttock pain after twisting.  He also has "occ[asional] stiffness, swelling in ankles and occasional knee pain."  He was walking with a walker.  A physical examination showed "extreme pain in [right] hip and imbalance secondary to pain."   

In March 2006, the Veteran stated that his right-sided buttock pain was worsening, as was his left knee pain.  He also had occasional stiffness and swelling in the ankles, worse in the morning.  Again, the Veteran was walking with a walker; a physical examination showed crepitus in the knees, no enthesitis in the heels, and some swelling over the bilateral ankles.  

An April 2006 MRI of the Veteran's right hip showed early degenerative changes.  A lumbar MRI showed multilevel degenerative disc disease and moderate-to-severe stenosis.  There was also chronic central compression deformity at L4.  X-rays of the knees showed "moderate to marked degenerative changes ... more prominent on the left [than] the right."  

A May 2006 clinical note reflects reports of "severe pain in [left] knee over past week" and "ongoing back pain" which was "still fairly constant, can be worsened at night with movement such as getting out of shower."  Physical examination was unchanged from previous evaluations.  The clinician referred the Veteran for pain management, and also referred him to neurology for "possible neurosurgery or ortho spine referral."  The Veteran also received a left knee injection for his pain.  

The Veteran received a neurology consult in June 2006.  It was noted that he had "trouble walking, standing up, and has sharp pains that originate from his lower back and radiation down leg."  A motor examination showed normal tone and bulk in the extremities.  Strength was 5/5 in the lower extremities, except "4+ in IP bilaterally."  There was decreased sensation to pain and vibration in both ankles.  Reflexes were intact with the exception of a slight decrease in the ankles.  The Veteran had "poor gait with severe pain.  Heel walk unable to perform.  Toe walk unable to perform."  

The Veteran's ankle pain was attributed to peripheral neuropathy as a result of "moderate impingement of the L3-L4 nerve roots."  His "moderate pain and numbness" in the lower extremities was "significantly due to inflammatory joints of the knee and hip."  

A June 2006 clinical evaluation reflected that the efficacy of the Veteran's long-acting pain medication was decreasing.  The injection of his left knee had also had less effect on his pain levels than anticipated.  He was "very bother[ed] by knee."  He had not yet received the medication to treat the neuropathic symptoms in his lower extremities.  

On physical examination, the Veteran was observed to be walking with a walker.  He had crepitus over his knees, and no other remarkable symptoms.  

The Veteran and his wife discussed a change in therapy so as to reduce the time spent commuting to the VA facility and increase the Veteran's pain control.  A referral for a left knee replacement was also considered.  

An August 4, 2006 clinical note reflected that the Veteran was walking with a walker.  His other symptoms were essentially unchanged from previous clinical evaluations.

Analysis

There is no evidence of any earlier pending formal or informal claims for an increased rating for B-27 inflammatory arthropathy of the lower extremities.  Although the Veteran asserts  that his claim has been pending since 1985, service connection for B-27 inflammatory arthropathy was not established until September 2004, with an effective date of July 16, 2003.  Thus, there can be no claim for an increased rating prior to the effective date of the award of service connection. 

Although the Veteran initiated an appeal of the effective date of the award of service connection for B-27 inflammatory arthropathy assigned in the September 2004 rating decision, he did not challenge the ratings assigned to any of the joints affected by the disorder until August 7, 2006, which is the earliest date of receipt of the claim.  

Evidence received in the year prior to August 7, 2006, reflects that the Veteran had significant pain in his hips and knees; however, the level of severity of his pain appeared to wax and wane, as sometimes the Veteran stated that his pain was severe, and at other times he stated he had only "occasional" pain and stiffness in the joints.  Conversely, the clinical notes reflect that the ankylosing spondylitis and degenerative changes in the Veteran's spine were the most significant factors in his overall pain levels and ability to ambulate; however, the Veteran's spine disability has been separately rated and was not considered in assigning a 100 percent disability evaluation for loss of use of the lower extremities.  

Although his ambulation was significantly impaired, the Veteran was able to walk with a walker, and was able to travel with his wife to the VA facility quite frequently for appointments, despite a long commute.  This clinical picture is markedly different from that shown during the July 2007 VA examination, when he could not ambulate even short distances without a walker, had extreme difficulty rising from a sitting position, and required a wheelchair to leave the house.  The Veteran's symptoms from August 2005 to August 2006 are more reflective of the 80 percent combined disability rating (with bilateral factor applied) assigned to the joints of the lower extremities prior from July 2003 to August 2006, and do not rise to the level of loss of use of the feet.    

The Veteran's assertions that an effective date in 1944 or 1985 is warranted for these matters is legally unsupported under the regulations applying to earlier effective dates.  Only a request for revision based on clear and unmistakable error (CUE) can result in the assignment of an earlier effective dates for this benefit.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).

August 7, 2006, is the proper effective date for the award of a 100 percent disability evaluation for loss of use of the feet.  The preponderance of the evidence is against the claim for an earlier effective date; there is no doubt to be resolved; and an earlier effective date is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Entitlement to an effective date earlier than August 7, 2006, for a 100 percent evaluation for loss of use of both feet is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


